Citation Nr: 1219921	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-42 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected anxiety disorder not otherwise specified (NOS) (claimed as posttraumatic stress disorder (PTSD)) prior to October 19, 2011.

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected anxiety disorder NOS beginning on October 19, 2011.

2.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1979.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  

A November 2008 rating decision granted service connection for the anxiety disorder NOS and assigned a 30 percent evaluation effective on May 30, 2008.  An August 2009 rating decision denied the Veteran's claim for a TDIU rating.

In April 2011, the Board remanded the issues for additional development, to include obtaining copies of treatment records and affording the Veteran a VA examination to determine the current severity of the service-connected anxiety disorder and an opinion as to whether service-connected disability precluded him from securing and following a substantially gainful occupation. 

A review of the Virtual VA paperless claims processing system reveals a November 2011 rating decision by the RO that assigned an increased evaluation of 50 percent for the service-connected anxiety disorder NOS, effective on October 19, 2011.

Since the assignment of this increased initial disability rating during the appeal does not constitute a full grant of the benefit sought, the issue concerning the degree of disability remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to an initial evaluation in excess of 50 percent for the service-connected anxiety disorder NOS beginning on October 19, 2011 and a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if additional action is required on his part.  




FINDINGS OF FACT

1.  Prior to October 19, 2011, the service-connected psychiatric disability picture is shown to have more closely approximated that of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Prior to October 19, 2011, the service-connected psychiatric disability picture is not should to have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mod, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD prior to October 19, 2011 have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9413.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a psychiatric disorder, specifically PTSD, was submitted in May 2008.  

In November 2008, the RO granted service connection for an anxiety disorder NOS and assigned a 30 percent evaluation.  Thus, the Veteran's claim for a higher evaluation is a downstream issue, which was initiated by a Notice of Disagreement in December 2008.  The Court has held that, as in this case, once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Hence, there is no duty to provide additional notice in this case.  However, via a July 2008 letter, the Veteran was advised of the requirements of VCAA, pertaining to his duties and the duties and obligations of VA in assisting him to complete his claim. 

All pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Therefore, no further action is necessary for compliance with VCAA.

Further attempts to obtain additional evidence would be unavailing.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran.  


Higher Initial Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.§ 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis in the following matter is undertaken with consideration that different ratings may be warranted for different time periods of the appeal.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  

The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  

To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130, Diagnostic Code 9400. 

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A psychological evaluation completed in June 2008 by a private licensed psychological associate contained an opinion that the Veteran's psychological symptoms significantly interfered with his personal, social and professional life.  

The most prevalent psychiatric symptoms were those of intrusive thoughts, traumatic nightmares, severe sleep impairment, distress at exposure to triggers, avoidance, estrangement and detachment from others, hypervigilance, hyperirritability, exaggerated startle response, anxiety, difficulty concentrating, memory problems, depression, lethargy, and mood swings. 

During the mental status examination, the Veteran demonstrated having an anxious mood and dysthymic affect.  His judgment and insight were limited and he displayed some psychomotor agitation.  He had no suicidal or homicidal ideation.

The examiner noted that the Veteran's hypervigilance and hyperarousal interfered with his productivity and reliability during employment.  She opined that the Veteran had difficulty maintaining the levels of memory and concentration necessary to learn new skills.  His hyperirritability severely compromised his ability to initiate or sustain work relationships.  Additionally, she noted that his isolating behaviors, feelings of estrangement, and his mood swings, severely compromised his ability to initiate or sustain social relationships.

The examiner also opined that the Veteran was permanently and totally disabled and unemployable due to the severity and chronicity of his symptoms.  She assigned a GAF score of 37.

During a September 2008 VA examination, the Veteran reported being irritable and not socializing with many people.  He reported that his relationship with his wife was improving after he began mental health treatment and became sober.  He indicated that he was unable to drive at night.  He had a nervous reaction and anxiety towards driving and paranoia that people were following him.  He also had nightmares about a car accident twice per week. 

The Veteran was noted to be self employed as a handyman.  He worked for a few hours per day.  He reported last being employed full-time 13 years ago, performing commercial electrician work.  Previously, he worked for a power company for 8 years.

During the examination, the Veteran was noted to be hypervigilant, excessively watching the door and requesting to move to the other side of the room.  He was irritable and hostile towards the examiner.  His affect was constricted, and his thought processes were unremarkable.  He reported having difficulty concentrating while watching 30 minute television programs; however, the examiner noted that his global memory appeared intact.  He demonstrated poor judgment and poor insight.  He denied having current homicidal and suicidal thoughts, but acknowledged a history of homicidal and suicidal thoughts before he began taking medication.  

The examining psychologist assigned a GAF score of 65.  She noted that the Veteran's personality disorder gave him a large amount of difficulty in maintaining employment.  She opined that his functional impairment due to his anxiety disorder was mild and affected his driving.  

Prior to October 19, 2011, the Board finds that the service-connected disability picture was shown to have been productive of a level of impairment that more nearly resembled the criteria for the assignment of a 50 percent evaluation.

While there is no evidence of circumstantial, circumlocutory, or stereotyped speech, or panic attacks more than once per week, the Veteran demonstrated limited or poor judgment and significant difficulty in establishing and maintaining effective relationships.  

The June 2008 private psychological evaluation report noted the Veteran had memory problems and difficulty concentrating; however, the September 2008 VA examiner noted that his global memory appeared intact.  

The Veteran demonstrated "limited" judgment in June 2008 and "poor" judgment in September 2008.  

The evidence showed that the Veteran was irritable and did not socialize with many people.  The June 2008 examiner opined that the Veteran's hyperirritability severely compromised his ability to initiate or sustain work relationships; and his isolating behaviors, feelings of estrangement, and mood swings severely compromised his ability to initiate or sustain social relationships.  

However, during the September 2008 VA examination, the Veteran reported working less than part-time as a handyman.  He worked a few hours per day whereas he was employed full-time previously.  The examiner noted that the Veteran's nonservice-connected personality disorder gave him a large amount of difficulty in maintaining employment, and his service-connected anxiety disorder was mild.  

The Board also considered the assigned GAF scores, which were 37 in June 2008 and 65 in September 2008, ranging from mild to serious symptoms.  However, the Board finds that the overall findings are more consistent with a 50 percent rating.

A 70 percent rating is not assignable for the initial period of the appeal in this case because the Veteran did not demonstrate occupational and social impairment, with deficiencies in most areas.  He denied suicidal ideation throughout the period on appeal.  Further, there was no evidence of obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  While there was evidence of impairment to his occupational functioning and difficulty maintaining relationships, there was evidence that the Veteran maintained some employment as a handyman and a marital relationship with his spouse.

Accordingly, on this record, a rating of 50 percent, but no higher, for the service-connected anxiety disorder NOS prior to October 19, 2011 is warranted.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the service-connected anxiety disorder NOS, including occupational impairment and the effects on daily activities, are contemplated by the schedular criteria.

No examiner has reported an exceptional disability picture with symptoms not reasonably addressed by the rating schedule.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 



ORDER

An increased evaluation of 50 percent, but no more for the service-connected anxiety disorder NOS for the period of the appeal prior to October 19, 2011 is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

The Board finds that the October 2011 VA examination did not substantially comply with the Board's April 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The April 2011 remand directed that a VA examination was warranted in order to obtain an opinion concerning the Veteran's employability.  It also noted that in TDIU claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires a new examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).

The October 2011 VA examining psychologist opined that the Veteran had occupational and social impairment with reduced reliability and productivity, but was unable to differentiate what portion of the level of occupational and social impairment was attributable to the service-connected anxiety disorder and nonservice-connected personality disorder.  She stated that the anxiety disorder NOS and personality disorder NOS were mutually aggravating conditions and the impact on psychosocial functioning could not be separated without resulting to undue speculation.  

The Board finds that it is necessary to obtain a new examination regarding the current severity of the service-connected psychiatric disability to include whether the Veteran is precluded from securing and following substantially gainful employment consistent with work and educational experience.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any additional evidence pertinent to the claims being remanded.  In particular, the RO should obtain all outstanding VA treatment records.

After securing the necessary authorizations for release of any private records, the RO should seek to obtain copies of all records identified by the Veteran.

2.  After any available records are added to the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected anxiety disorder NOS.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

The examiner should set forth in the examination report all examination findings and complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  The examiner should assign a GAF score and the examination report should include a detailed account of all psychopathology found to be present.

The examiner should also include an opinion whether the service-connected anxiety disorder NOS precludes the Veteran from working.

3.  After completing all indicated development, the RO should readjudicate the claim for increase to include for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


